IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,559-01


                    EX PARTE JAMES A. RICHARDSON, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR39200 IN THE 441ST DISTRICT COURT
                             FROM MIDLAND COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to sixty years’ imprisonment. The Eleventh Court of Appeals affirmed his

conviction. Richardson v. State, No. 11-12-00050-CR (Tex. App.–Eastland Feb. 14, 2014).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. Appellate counsel filed an

affidavit with the trial court. Based on that affidavit, the trial court has entered findings of fact and
                                                                                                      2

conclusions of law that appellate counsel failed to timely notify Applicant that his conviction had

been affirmed. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-12-

00050-CR that affirmed his conviction in Cause No. CR39200 from the 441st District Court of

Midland County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: July 23, 2014
Do not publish